DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr [1548185].
With respect to claim 1, Carr discloses: A grill device, comprising: at least a first gas grill unit (32 is a bracket supports the unit) and a second gas grill unit (33 is a bracket that supports the unit) for cooking food, the first gas grill unit comprising a first grill tray (28) having a first burning unit (31) and the second gas grill unit comprising a second grill tray (29) having a second burning unit (31a); a stand (8) supporting the first and second gas grill units; a base cabinet (9), housed in the stand; and a central work 
Regarding claims 21 and 22, Carr further shows: 
{cl. 21} The grill device of claim 1, wherein the first and second burning units in the first and second grill trays are exchangeable for changing the energy source [page 1, line 105-page 2, line 19]. The limitation “energy source” is interpreted to mean anything that causes heat are is used to cause heat. Therefore, Carr provides an exchangeable grill tray, via attachment 15, and is able to change the energy source, as each grill unit has its own vale assembly, the valve allowing for change of energy course as is used to change the heat output.
{cl. 22} The grill device of claim 1, wherein the first and second grill trays are collapsible and/or foldable by means of a mechanical unit to jointly form a substantially closed space [page 1, line 105-page 2, line 19]. The use of the slots cut implies use of a fastener which allows for removal of the shelves, showing collapsible functionality.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of Jansson et al [20100275898].
Regarding claim 2 Carr discloses the invention as substantially claimed, however does not disclose a counter top as claimed. Jansson makes up for these deficiencies by teaching:
{cl. 2} The grill device of claim 1, wherein the central work unit comprises a counter top (4) [see FIG 2, paragraph 0031]. The modification would involve utilizing a similar cabinet structure combined with the stove of Carr. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Carr with the teachings of Jansson because Jansson provides a cover that can be .
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of Cartwright [20080163862].
Regarding claims 4 and 6, Carr discloses the invention as substantially claimed, however does not disclose a cooler or warmer as claimed. Cartwright makes up for these deficiencies by teaching:
 {cl. 4} The grill device of claim 1, further comprising a cooler (16) a cooling unit for cooling raw grill food disposed in the base cabinet [see abstract, figure 1, paragraph 0050].
{cl. 6} The grill device a warming unit (18) for keeping food warm disposed of claim 1, further comprising a warmer in the base cabinet [see FIG 1, paragraph 0050].
The modification would involve adding the base (100) of Cartwright such that the stove of Carr can sit in the area where the grill (10) of Cartwright is supported. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Carr with the teachings of Cartwright because Cartwright provides a combination of kitchen equipment and knowingly combine said structures with outdoor cooking units in order to facilitate easier cooking operations.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of May [20140090635].
Regarding claim 9, Carr discloses the invention as substantially claimed, however does not disclose the gas cylinder receptacle as claimed. May makes up for these deficiencies by teaching:
{cl. 9} The grill device of claim 1, further comprising a gas cylinder receptacle (20) for carrying a gas cylinder (26) for supplying that supplies fuel gas to the first and second gas grill units wherein the gas cylinder receptacle comprises a weighing unit (30) for weighing the gas cylinder [see FIGs 1 and 2, paragraph 0025]. 
The modification would involve adding the base as shown by May to the stove of Carr. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Carr with the teachings of May because May provides a known manner which allows a user to ascertain the amount of fuel available for cooking, eliminating the need to continually check manually. 
Claim 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of Hsu et al [20080190408].
Regarding claim 17, 19 and 20, Carr discloses the invention as substantially claimed, however does not disclose the hood covers, or their shape. Hsu makes up for these deficiencies by teaching:
{cl. 17} The grill device of claim 1, further comprising a one or more hoods (48) configured to completely close the first and second grill trays can be covered completely closed by means of a hood [see FIG 1[.
{cl. 19} The grill device of claim 1, wherein the first and second grill trays are formed hemispherical [see FIG 7].
{cl. 20} The grill device of claim 1, wherein the first and second grill trays are formed trough-shaped, rectangular box-shaped, square box-shaped, cylindrical with a closed bottom, conically tapering down, frustoconical tapered down, or ellipsoid [see FIG 7]. The modification would involve sizing the hoods of Hsu and including them to .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of Pacheco [5035516].
Regarding claim 24, Carr discloses the invention as substantially claimed, however does not disclose the rinsing device as claimed. Pacheco makes up for these deficiencies by teaching:
{cl. 24} The grill device of claim 1, further comprising a rinsing device (26) configured to rinse and clean the grill device [see FIG 1, col 3, line 50-col 4, line 8]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Carr with the teachings of Pacheco because Pacheco provides a container readily available with a grill unit in order to clean the grill after use.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr [1548185], further in view of Haygood [6761160].
Regarding claim 31, Carr discloses the invention as substantially claimed, however does not disclose the double wall of the grill trays. Haygood makes up for these deficiencies by teaching:
{cl. 31} The grill device of claim 1, wherein the first and second grill trays are formed double-walled with a first outer wall and a second inner wall spaced apart from the first outer wall [see FIG 2, col 4, line 14-28]. It would have been obvious to a person .
Allowable Subject Matter
Claims 3, 5, 7, 8, 10-16, 18, 23, 25-30, 32 and 35-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan [20130312732], Hodgson et al [6640800], Brennan et al [7249771] are considered pertinent prior art and should be considered in full. Specifically reference:
Brennan [‘732]: see abstract, figures 1 and 3, for similarities in the claimed invention regarding cabinets for gas cylinders, shapes of grill covers, combination with trays, and the specific shapes of the trays.
Hodgson: see abstract, figures 1-3, for similarities in the claimed invention regarding a table top work unit dual grilling units with respective covers.
Brennan [‘800]: see figures 1 and 2, for a collapsible grill unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/18/2021